  Case 18-29024      Doc 35   Filed 04/12/19 Entered 04/12/19 12:38:47             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:    18-29024
MARY A. ROLFE-SHAW,                         )
and,                                        )               Chapter: 13
GEORGE SHAW,                                )
                                                           Honorable Pamela S. Hollis
                                            )
                                            )              Joliet
              Debtor(s)                     )

    ORDER GRANTING MOTION TO INCUR DEBT AND SHORTEN NOTICE PERIOD

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

  1) The Notice requirement of Rule 9006(c)(2) and Rule 4001(c)(2) is shortened to seven days.

  2) The Debtors' Motion to Incur Debt is granted.

 3) Debtors may finance a 2013 Ford Fusion, or similar vehicle, for 19.99% APR at $347.00 per
month for 60 months.




                                                        Enter:


                                                                 Honorable Pamela S. Hollis
Dated: April 12, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II, A.R.D.C. #6304675
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
